Case 1:20-cv-05914-AT Document 37 Filed 10/30/20 Page 1 of 1

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 10/30/2020
In re Morgan Stanley Data Security Litigation 20 Civ. 5914 (AT)
ORDER

 

 

ANALISA TORRES, District Judge:

On August 5, 2020, the Court ordered the parties to submit a case management plan that
conformed to the Court’s model plan. ECF No. 7 § 5. The model plan requires parties to propose the
method and timing of an alternative dispute resolution mechanism. Model Case Management Plan {J
10(b)-(c). The parties failed to submit that information. ECF No. 33-1 §§ 11(b)-(c). On October 13,
2020, the Court ordered the parties to submit a joint letter proposing their preferred mode and timing
of an alternative dispute resolution mechanism for this case. ECF No. 35 § 15. On October 22, 2020,
the parties submitted a joint letter, again failing to provide the requested information. ECF No. 36.

By November 9, 2020, the parties shall submit a joint letter to the Court proposing their
preferred mode and timing of an alternative dispute resolution mechanism for this case.

SO ORDERED.

Dated: October 30, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge
